Citation Nr: 1822122	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-37 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a headache disorder.  

2.  Entitlement to service connection for a headache disorder.  

3.  Entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the lumbosacral spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1984 to July 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Columbia, South Carolina.  

In November 2017, the Veteran testified before a Veterans Law Judge seated at the RO.  A transcript of this hearing has been associated with the claims file.  

The issue of an increased rating for degenerative disc disease of the lumbosacral spine addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a January 1987 rating decision, the RO denied the Veteran service connection for headaches.  The Veteran did not perfect a timely appeal of this decision.  

2.  Records received since the January 1987 rating decision contain evidence not previously considered that has a tendency to establish a current diagnosis of a headache disorder resulting from service.  

3.  A current migraine headache disorder had its onset during service and has been chronic since then.  

CONCLUSIONS OF LAW

1.  The January 1987 rating decision denying service connection for headaches is final.  38 U.S.C. § 7105 (2014); 38 C.F.R. § 20.1103 (2017).  

2.  Evidence received since the January 1987 rating decision is new and material and the claim of entitlement to service connection for a headache disorder is reopened.  38 U.S.C. § 5108 (2014); 38 C.F.R. § 3.156 (2017).  

3.  The criteria for the award of service connection for a migraine headache disorder have been met.  38 U.S.C. §§ 1110, 1112, 1131, 5107 (2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Given the favorable decision by the Board, there is no further duty to notify or assist the Veteran or to explain how VA complied with the duties to notify and assist.  

New and material evidence

The Veteran seeks to reopen a service connection claim for a headache disorder.  A service connection claim for headaches was previously and finally denied in an January 1987 rating decision, and the Veteran contends he has submitted new and material evidence since that time.  

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed to the Board and remained denied, may not be reopened and allowed.  38 U.S.C. §§ 7104, 7105(c),(d)(3); 38 C.F.R. §§ 20.1100, 20.1103.  An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted.  Id. at 1384.  Any finding entered when new and material evidence has not been submitted "is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical analysis to claims previously and finally denied, whether by the Board or the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).  

Historically, the Veteran was denied service connection for headaches within an January 1987 rating decision.  The RO found the Veteran's migraine headaches had existed prior to service and had not been aggravated therein.  The Veteran did not file a timely notice of disagreement regarding this determination; thus, this rating decision became final.  38 U.S.C. § 7105(c).  

Since the prior final denial of the claim in January 1987, recent evidentiary submissions have included VA treatment records and the Veteran's own hearing testimony.  Specifically, the Veteran has asserted at his November 2017 hearing that prior to service, he experienced migraine headaches approximately once per month.  Upon entering service, however, his headaches increased in frequency to several times a month, and have continued at this level of severity since that time.  

Having reviewed the evidentiary submissions since January 1987, the Board finds that new and material evidence to reopen service connection for a headache disability has been received.  Specifically, the Veteran's November 2017 hearing testimony suggests an increase in the severity of his headache disorder in service.  While the Veteran is a layperson, he is competent to testify regarding such observable symptomatology as headaches.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

This evidence is new, in that it was not of record at the time of the prior final denial.  It is also not cumulative and redundant of evidence already of record, and is material, as this evidence suggests aggravation of his headaches during service based on an increase in frequency, the lack of evidence of which was the basis of the prior final denial of service connection.  Therefore, this claim is reopened.  

Service connection

The Veteran seeks service connection for a headache disorder.  He asserts this disability either began in service or was aggravated therein, and service connection is thus warranted.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are considered as noted.  38 U.S.C. § 1111; 38 C.F.R. § 3.304(b).  When determining whether a defect, infirmity, or disorder is "noted" at entrance into service, supporting medical evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994).  Mere transcription of medical history does not transform information into competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995). 

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

The Court has held that lay statements by a veteran concerning a preexisting condition are not sufficient to rebut the presumption of soundness.  See Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (a lay person's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a preexisting condition); see also LeShore v. Brown, 8 Vet. App. 406 (1995) (the mere transcription of medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional.)  

On examination for service entrance in January 1984, the Veteran was without any noted neurological or other abnormalities.  On a concurrent report of medical history, he reported a prior head injury as a child; however, he denied frequent or severe headaches.  The Veteran was found physically suitable for service, and he was accepted therein.  The Veteran sought treatment in April 1985 for headaches.  He reported severe frontal pain, with possible vision loss.  He reported similar episodes since age 10 or 11.  These episodes begin with flashing lights followed by severe frontal pain.  They usually lasted 3-4 hours and required him to lie down for relief.  Migraine headaches were diagnosed and he was given medication.  In June 1986, the Veteran again reported severe headaches that afternoon.  A history of headaches was noted.  Migraine headaches were diagnosed, and he was given medication.  

The Veteran was afforded a July 2013 VA examination.  His claims file was reviewed by the VA examiner in conjunction with the examination.  The examiner noted that, prior to service, the Veteran had reported experiencing a head injury as the result of a bicycle accident at age 10 or 11.  The Veteran reported recurrence of his migraine headaches during service, but since service separation, they had decreased in frequency.  Currently, he experienced migraine headaches approximately twice per month.  After examining the Veteran and reviewing the claims file, the examiner opined that the evidence was clearly and unmistakably against a finding of aggravation of the Veteran's pre-existing migraine headache disorder during service.  The examiner noted that the Veteran had, in service, reported similar headache episodes prior to service.  Upon review of the entire file, the examiner found "no strong evidence showing worsening in severity or frequency of the headaches in his [service treatment records]" as well as a lack of evidence the Veteran regularly sought treatment for his headaches post-service.  

In the present case, while the Veteran reported at service entrance a history of a head injury, he was examined and found to be without physical abnormality at that time.  Review of the remainder of the service treatment records and the claims file fails to reveal clear and unmistakable evidence establishing a pre-existing headache disorder; thus, the Board finds the July 2013 VA medical opinion to be insufficient, insomuch as it fails to afford the Veteran the presumption of soundness at service entrance.  

Nevertheless, the July 2013 VA examination report confirms that the Veteran was treated for migraine headaches during service, as was noted within the service treatment records, and has a current diagnosis of the same.  Moreover, the Veteran has reported chronic headaches since service separation.  Affording the Veteran the benefit of the doubt, the Board finds that a current migraine headache disorder began during service and has been chronic since onset.  Thus, service connection for a migraine headache disorder is warranted.  


ORDER

New and material evidence having been received, the service connection claim for a headache disorder is reopened.  

Service connection for a migraine headache disorder is granted.  


REMAND

Increased rating - Degenerative disc disease of the lumbosacral spine

The Veteran also seeks an increased disability rating for degenerative disc disease of the lumbosacral spine.  At his November 2017 hearing, the Veteran reported recent surgery on his lumbosacral spine.  He further asserted that his disability has increased in severity since that time.  Upon review of the record, the Board notes that the Veteran has not been afforded an examination subsequent to his surgery.  Where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See 38 U.S.C.A. § 5103A(d); Chotta v. Peake, 22 Vet. App. 80, 84 (2008).  

The Board also notes that in the case of Correia v. McDonald, the Court held that to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59.  28 Vet. App. 158 (2016).  That final sentence of 38 C.F.R. § 4.59 directs that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Accordingly, the Veteran's examination must be conducted in accordance with this guidance by the Court.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA orthopedic examination to evaluate the severity of the service-connected lumbosacral spine disability.  The examiner is asked to review all relevant records and conduct a clinical evaluation.  Based on this review, the examiner is asked to provide an assessment of the current nature of the Veteran's lumbosacral spine. 

Range of motion for the spine should be tested actively and passively, in weight-bearing and nonweight-bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible. 

If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


